        Case 19-34698 Document 694 Filed in TXSB on 02/02/21 Page 1 of 18




                              UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION


IN RE:                                                 *                           CHAPTER 11
                                                       *
                                                       *                           CASE NO. 19-34698 (DRJ)
                                                       *
KP ENGINEERING, LP, et al1                             *
                                                       *                           (Jointly Administered)
                           Debtor                      *


   LIQUIDATION TRUSTEE’S MOTION FOR ORDER (I) CONFIRMING THAT
  CERTAIN CLAIMS SCHEDULED OR FILED AS PRIORITY CLAIMS ARE THE
  RESPONSIBILITY OF THE REORGANIZED DEBTORS TO SATISFY; AND (II)
AUTHORIZING THE TRUST’S CLAIMS AND NOTICING AGENT TO MODIFY THE
 OFFICIAL CLAIMS REGISTRY TO REFLECT THAT SUCH CLAIMS ARE NOT
 ENTITLED TO DISTRIBUTION FROM THE KP ENGINEERING LIQUIDATION
                             TRUST



    THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF
    YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT THE
    MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING
    PARTY CANNOT AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY TO
    THE MOVING PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE WITHIN
    21 DAYS OF THE DATE THIS WAS SERVED ON YOU. YOUR RESPONSE MUST
    STATE WHY THE MOTION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE
    A TIMELY RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT FURTHER
    NOTICE TO YOU. IF YOU OPPOSE THE MOTION AND HAVE NOT REACHED AN
    AGREEMENT, YOU MUST ATTEND THE HEARING. UNLESS THE PARTIES
    AGREE OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE
    HEARING AND MAY DECIDE THE MOTION AT THE HEARING. REPRESENTED
    PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.




1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are KP
Engineering, LP (7785) and KP Engineering, LLC (0294). The location of the Debtors’ corporate headquarters and
the Debtors’ service address is: 5555 Old Jacksonville Hwy., Tyler, TX 75703. All capitalized terms used but not
defined herein shall have the meanings given to them in the Plan and/or Liquidation Trust Agreement.
                                                      Page 1 of 18
          Case 19-34698 Document 694 Filed in TXSB on 02/02/21 Page 2 of 18




          NOW INTO COURT, through undersigned counsel, comes Michael D. Warner, solely in

his capacity as liquidation trustee for the KP Engineering Liquidation Trust (the “Trust”), (the

“Liquidation Trustee”), pursuant to the Third Amended Joint Chapter 11 Plan of Reorganization

of KP Engineering, LP and KP Engineering, LLC (the “Plan”), confirmed by that certain Order

Confirming Third Amended Joint Chapter 11 Plan of Reorganization of KP Engineering, LP and

KP Engineering, LLC [Docket No. 575] (the “Confirmation Order”), and that certain Liquidation

Trust Agreement, entered into on June 22, 2020, (the “Liquidation Trust Agreement”), who

requests entry of an order, in substantially similar form to the proposed order attached hereto as

Exhibit A (the “Proposed Order”), (1) confirming that the claims filed or scheduled against the

Debtors’ estates as Priority Claims, a list of which is included on Exhibit B (collectively, the

“Claims”; individually, the “Claim”), are treated as Priority Claims – either Priority Tax Claims

or Priority Non-Tax Claims – under the Plan and are therefore the responsibility of the Reorganized

Debtors to satisfy, and (2) authorizing the Trust’s claims and noticing agent to modify the official

claims register to reflect that the Claims are not KP Engineering Liquidation Trust Beneficiaries

entitled to distribution(s) from the Trust. In support thereof, the Liquidation Trustee respectfully

represents as follows:



                                                      1.

          On August 23, 2019 (the “Petition Date”), KP Engineering, LP and KP Engineering, LLC

(together, the “Debtors” and, post-confirmation, the “Reorganized Debtors”) filed voluntary

petitions for relief under Chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court

for the Southern District of Texas (the “Court”).2 KP Engineering, LP was assigned Case Number



2
    Case Number 19-34698, Doc. No. 1; Case Number 19-34699, Doc. No. 1.
                                                 Page 2 of 18
          Case 19-34698 Document 694 Filed in TXSB on 02/02/21 Page 3 of 18




19-34698 and KP Engineering, LLC was assigned Case Number 19-34699.3 The two bankruptcy

cases were subsequently consolidated for procedural purposes only and have since been jointly

administered under Case Number 19-34698 (the “Bankruptcy Case”).4 Since the Petition Date,

the Debtors operated their businesses and managed their property as debtors in possession pursuant

to sections 1107(a) and 1108 of the Bankruptcy Code.

                                                 2.

          On June 12, 2020, the Court entered the Confirmation Order.5 Pursuant to Article IV(F)

of the Plan, the Trust was created and effective on the Effective Date. Pursuant to the Confirmation

Order, the Plan6 and the Trust Agreement, the Liquidation Trustee was appointed to act as trustee

of the Trust.

                                                 3.

          On June 23, 2020, the Plan became effective (the “Effective Date”). The Liquidation

Trustee has since retained Omni Agent Solutions (“Omni”) as claims and noticing agent for the

Trust.

                                                 4.

          Per the terms of the Plan, a Priority Non-Tax Claim is “a Claim asserted under Bankruptcy

Code sections 507(a)(3-7 and 9-10).”7 The following claims fall within such category:

    CLAIMANT                            CLAIM                      PRIORITY CLAIM
                                        FILED/SCHEDULED            AMOUNT
                                        AS PRIORITY UNDER
    David G. Peake, Trustee             507(a)(4)                  $2,215.39
    (Scheduled, 19-34698)
    Genesis Technical Staffing Inc.     507(a)(4)                  $13,650
    (Claim No. 71, 19-34698)*
    Genesis Technical Staffing Inc.     507(a)(4)                  $13,650

3
  Id.
4
  Doc. No. 39.
5
  Case Number 19-34698, Doc. No. 575.
6
  Id.
7
  The Plan, Art. I(A).
                                             Page 3 of 18
           Case 19-34698 Document 694 Filed in TXSB on 02/02/21 Page 4 of 18




    (Claim No. 75, 19-34698)*
    Genesis Technical Staffing Inc.       507(a)(4)                  $13,650
    (Claim No. 77, 19-34698)*
    Genesis Technical Staffing Inc.       507(a)(4)                  $13,650
    (Claim No. 78, 19-34698)*
    John Hancock Life Insurance           507(a)(5)                  $59,963.94
    Company - Employer 401k Match
    (Scheduled, 19-34698)
    John Hancock Life Insurance           507(a)(5)                  $68,175.81
    Company - Safe Harbor Plan
    (Scheduled, 19-34698)


For those of the Claims marked with an asterisk, the Liquidation Trustee notes that the Claims

assert additional amounts not classified by the Plan as priority. Such non-priority portions will be

addressed, where necessary, via separate pleading and the Liquidation Trustee reserves all rights

related thereto, including any and all rights to object to such non-Priority Claims.

                                                   5.

           Per the terms of the Plan, a Priority Tax Claim is “a Claim asserted under Bankruptcy Code

section 507(a)(8).”8 The following claims fall within such category:

    CLAIMANT                          CLAIM                          PRIORITY CLAIM
                                      FILED/SCHEDULED AS             AMOUNT
                                      PRIORITY UNDER
    Department of the Treasury        507(a)(8)                      $506.56
    (Claim No. 59, 19-34698)*
    Department of the Treasury –      507(a)(8)                      $506.56
    Internal Revenue Service
    (Claim No. 101, 19-34698)*
    Franchise Tax Board               507(a)(8)                      $4,277.91
    (Claim No. 19, 19-34698)*
    Louisiana Department of           507(a)(8)                      $4,993.96
    Revenue
    (Claim No. 18, 19-34698)*
    Ohio Department of Taxation       507(a)(8)                      $659.35
    (Claim No. 3, 19-34698)*
    Oklahoma Tax Commission           507(a)(8)                      $3,110.00
    (Scheduled, 19-34698)


8
    The Plan, Art. I(A).
                                               Page 4 of 18
          Case 19-34698 Document 694 Filed in TXSB on 02/02/21 Page 5 of 18




    Pennsylvania Department of       507(a)(8)                        $547.57
    Revenue (Scheduled, 19-
    34698)
    Texas Department of              507(a)(8)                        $325.00
    Licensing Registration
    (Scheduled, 19-34698)
    West Virginia Department of      507(a)(8)                        $0.00
    Revenue (Scheduled, 19-
    34698)


As with the Priority Non-Tax Claims in paragraph 4, for those of the Claims marked with an

asterisk in paragraph 5, the Liquidation Trustee notes that the Claims assert additional amounts

not classified by the Plan as priority. Such non-priority portions will be addressed, where

necessary, via separate pleading and the Liquidation Trustee reserves all rights related thereto,

including any and all rights to object to such non-Priority Claims.

                                                   6.

          Together, the aforementioned Priority Non-Tax Claims and Priority Tax Claims (together

referred to herein as the “Priority Claims”) comprise the Claims (compiled on Exhibit B for ease

of reference).

                                                   7.

          Moreover, Tyler Independent School District filed Proof of Claim Number 99 against the

KP Engineering, LP estate, therein asserting a $18,622.00 administrative claim for “Ad Valorem

Property Taxes.” In response to “Classification of Claim”, Tyler Independent School District

provided:

                  Secured claim to the extent of collateral value. Unsecured Priority
                  claim [11 U.S.C. 507(a)(8)] to the extent of any shortfall in
                  collateral value and for personal liability. Claim secured by
                  statutory tax lien provided by Sections 32.01 and 32.05 of the Texas
                  Property Tax Code and Art. 8, Section 15 of the Texas Constitution.9


9
    Emphasis added.
                                              Page 5 of 18
        Case 19-34698 Document 694 Filed in TXSB on 02/02/21 Page 6 of 18




Somewhat similarly, Smith County filed Proof of Claim Number 7 against the KP Engineering,

LP estate, therein asserting a $10,691.93 secured claim for “Ad Valorem Taxes.” In response to

“Classification of Claim”, Smith County provided:

        Secured claim to the extent of collateral value. Unsecured Priority claim [11 U.S.C.
        507(a)(8)] to the extent of any shortfall in collateral value and for personal
        liability. Secured by Tax Lien §§ 32.01 and 32.05 of the Texas Property Tax
        Code.10

To the extent it is at any time determined that Claim Numbers 99 and 7 are Priority Tax Claims

properly classified as Priority Claims, upon which theory the Liquidation Trustee does not take a

position, the Liquidation Trustee contends that the relief requested herein would apply to such

claims.11 As such, the Liquidation Trustee requests, out of an abundance of caution, that any order

entered by this Court expressly contemplate such scenario and the resulting effect, and reserve to

the Liquidation Trustee all rights to object, on any basis, to Claims 99 and 7 to the extent permitted

by the Plan and/or Liquidation Trust.

                                                        8.

        Pursuant to the terms of the Plan and the Liquidation Trust Agreement, the Reorganized

Debtors, not the Trust, have the authority to file and resolve any objections to the Priority Claims,

and the responsibility to satisfy all Priority Claims.12




10
   Emphasis added.
11
   The Liquidation Trustee, contemporaneously with the filing of the instant Motion, will file a similar motion with
regard to Administrative Claims, which motion addresses Tyler Independent School District filed Proof of Claim
Number 99. Such arguments are incorporated herein by reference as if incorporated herein in extenso.
12
   See Doc. No. 575, the Plan, Arts. I(A), II(D), III(B), III(C)(1), IV(L), VII(A)(2); Doc. No. 575, the Liquidation
Trust Agreement, Arts. 1.2(c), 1.6, 3.6(d), 3.6(n), 5.1, and 6.1.
                                                      Page 6 of 18
       Case 19-34698 Document 694 Filed in TXSB on 02/02/21 Page 7 of 18




                                                  9.

       The Liquidation Trustee intends to make certain distributions on account of other allowed,

and not yet paid, claims in the future and, in doing so, relies on the fact that the Claims are not KP

Engineering Liquidation Trust Beneficiaries entitled to distribution(s) from the Trust.

                                                 10.

       As such, the Liquidation Trustee requests entry of the Proposed Order confirming that the

Claims are treated as Priority Claims under the Plan and are the responsibility of the Reorganized

Debtors, not the Trust, to satisfy.

                                                 11.

       The Liquidation Trustee further requests that such order also authorize and direct Omni to

update the claims register maintained in the Bankruptcy Case to reflect that the Claims are not KP

Engineering Liquidation Trust Beneficiaries entitled to distribution(s) from the Trust, and that no

further payments or distributions are required on account of such claims from the Trust.

                                                 12.

       To the extent any of the claimants identified on Exhibit B or the Reorganized Debtors

disagree with the Liquidation Trustee’s position that (a) such claimants are holders of a Priority

Claim in the amount included in the Exhibit, and (b) such Claims are not a KP Engineering

Liquidation Trust Beneficiaries entitled to distribution(s) from the Trust, the Liquidation Trustee

requires such parties to (i) file a written objection (an “Objection”) to this Motion and (ii) serve a

copy of the Objection upon the undersigned counsel for the Liquidation Trustee.

                                                 13.

       To the extent no Objection is filed, the Liquidation Trustee respectfully requests entry of

the Proposed Order without further action by the Liquidation Trustee.



                                             Page 7 of 18
       Case 19-34698 Document 694 Filed in TXSB on 02/02/21 Page 8 of 18




                                                14.

       To the extent an Objection is filed, the Liquidation Trustee reserves all rights afforded to

him by the Plan and Liquidation Trust Agreement to object to the underlying claim on any or all

grounds as may be applicable.

                                                15.

       The Liquidation Trustee further reserves the right to amend, modify, or supplement this

motion and reserves all rights afforded him by the Plan and the Liquidation Trust Agreement to

file objections on a non-substantive and/or substantive basis to any claims filed in the Bankruptcy

Cases, including those at issue in the present motion.

       WHEREFORE, for the reasons outlined herein, the Liquidation Trustee respectfully

requests entry of an order in substantially similar form as the Proposed Order (1) confirming that

the Claims included on Exhibit B are treated as Priority Claims under the Plan and are therefore

the responsibility of the Reorganized Debtors to satisfy in such amounts, (2) authorizing Omni to

modify the official claims register to reflect that the Claims are not KP Engineering Liquidation

Trust Beneficiaries entitled to distribution(s) from the Trust, and (3) for such other and further

relief as the Court deems just and proper under the circumstances.




                           Signature and Service on following page
                                            Page 8 of 18
      Case 19-34698 Document 694 Filed in TXSB on 02/02/21 Page 9 of 18




                                            Respectfully Submitted,

Dated: February 2, 2021                     By: /s/ Brooke W. Altazan

                                            STEWART ROBBINS BROWN &
                                            ALTAZAN, LLC

                                            Brooke W. Altazan (TX Bar # 24101002)
                                            baltazan@stewartrobbins.com
                                            Paul Douglas Stewart, Jr. (La. Bar # 24661,
                                            admitted to SDTX)
                                            dstewart@stewartrobbins.com
                                            Telephone: (225) 231-9998
                                            Facsimile: (225) 709-9467

                                            Attorneys for Michael D. Warner,
                                            Liquidation Trustee




                                  Page 9 of 18
      Case 19-34698 Document 694 Filed in TXSB on 02/02/21 Page 10 of 18




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the above and foregoing pleading
was caused to be served upon all parties that are registered to receive electronic service through
the court’s ECF notice system in the above case and by U.S. mail, first class, postage prepaid on
the parties listed below on this 2nd day of February, 2021.


                                                            /s/ Brooke W. Altazan
                                                            Brooke W. Altazan


PARTIES SERVED BY FIRST CLASS MAIL:


 David G. Peake, Trustee
 P.O. Box 2158
 Memphis, TN 38101-2158

 Department of the Treasury
 P.O. Box 7346
 Philadelphia, PA 19101-7346

 Department of the Treasury – Internal Revenue Service
 P.O. Box 7346
 Philadelphia, PA 19101-7346

 Department of the Treasury – Internal Revenue Service
 c/o Carolyn Harris
 1919 Smith Street M/S 5022HOU
 Houston, TX 77002

 Department of the Treasury – Internal Revenue Service
 United States Attorney General
 U.S. Department of Justice
 950 Pennsylvania Ave., NW
 Washington, D.C. 20530-0001

 Department of the Treasury – Internal Revenue Service
 Unites States Attorney’s Office
 United States Attorney Ryan K. Patrick
 1000 Louisiana St., Ste. 2300
 Houston, TX 77002




                                           Page 10 of 18
     Case 19-34698 Document 694 Filed in TXSB on 02/02/21 Page 11 of 18




Franchise Tax Board
Bankruptcy Section MS A340
P.O. Box 2952
Sacramento, CA 95812-2952

Franchise Tax Board
c/o Anthony Franklin
P.O. Box 2952
Sacramento, CA 95812-2952

Genesis Technical Staffing Inc.
Robert M. Galloway, Esq.
Galloway, Wettermark & Rutens, LLP
P.O. Box 16629
Mobile, AL 36616

Genesis Technical Staffing Inc.
Robert M. Galloway, Esq.
3263 Cottage Hill Rd.
Mobile, AL 36606

John Hancock Life Insurance Company
P.O. Box 600
Buffalo, NY 14201

Louisiana Department of Revenue
P.O. Box 66658
Baton Rouge, LA 70896-6658

Louisiana Department of Revenue
c/o Shawan Washington
P.O. Box 66658
Baton Rouge, LA 70896-6658

Ohio Department of Taxation
Bankruptcy Division
P.O. Box 530
Columbus, OH 43216

Ohio Department of Taxation
c/o Rebecca L. Daum
P.O. Box 530
Columbus, OH 43216

Oklahoma Tax Commission
P.O. Box 269045
Oklahoma, OK 73126-9045
                                      Page 11 of 18
     Case 19-34698 Document 694 Filed in TXSB on 02/02/21 Page 12 of 18




Pennsylvania Department of Revenue
P.O. Box 280904
Harrisburg, PA 17128-0905

Smith County Tax Assessor
PO Box 2011
Tyler, TX 75710

Smith County
c/o Tara L. Grundemeier, John P. Dillman
Post Office Box 3064
Houston, Texas 77253-3064

Smith County
c/o Elizabeth Weller
Linebarger Goggan Blair & Sampson, LLP
2777 N. Stemmons Freeway, Suite 1000
Dallas, TX 75207

Texas Department of Licensing Registration
Attn: Licensing Division
P.O. Box 12157
Austin, TX 78711

Tyler Independent School District
c/o Tab Beall
Perdue, Brandon, Fielder, Collings & Mott, LLP
P.O. Box 2007
Tyler, TX 75710-20074

West Virginia Department of Revenue
1001 Lee St. E
Charleston, WV 25301




                                       Page 12 of 18
    Case 19-34698 Document 694 Filed in TXSB on 02/02/21 Page 13 of 18




   LIQUIDATION TRUSTEE’S MOTION FOR ORDER (I) CONFIRMING THAT
  CERTAIN CLAIMS SCHEDULED OR FILED AS PRIORITY CLAIMS ARE THE
  RESPONSIBILITY OF THE REORGANIZED DEBTORS TO SATISFY; AND (II)
AUTHORIZING THE TRUST’S CLAIMS AND NOTICING AGENT TO MODIFY THE
 OFFICIAL CLAIMS REGISTRY TO REFLECT THAT SUCH CLAIMS ARE NOT
 ENTITLED TO DISTRIBUTION FROM THE KP ENGINEERING LIQUIDATION
                             TRUST

                              EXHIBIT A
                           PROPOSED ORDER




                                Page 13 of 18
       Case 19-34698 Document 694 Filed in TXSB on 02/02/21 Page 14 of 18




                              UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION


IN RE:                                                *                          CHAPTER 11
                                                      *
                                                      *                          CASE NO. 19-34698 (DRJ)
                                                      *
KP ENGINEERING, LP, et al13                           *
                                                      *                          (Jointly Administered)
                           Debtor                     *


    ORDER GRANTING LIQUIDATION TRUSTEE’S MOTION FOR ORDER (I)
  CONFIRMING THAT CERTAIN CLAIMS SCHEDULED OR FILED AS PRIORITY
   CLAIMS ARE THE RESPONSIBILITY OF THE REORGANIZED DEBTORS TO
SATISFY; AND (II) AUTHORIZING THE TRUST’S CLAIMS AND NOTICING AGENT
   TO MODIFY THE OFFICIAL CLAIMS REGISTRY TO REFLECT THAT SUCH
 CLAIMS ARE NOT ENTITLED TO DISTRIBUTION FROM THE KP ENGINEERING
                          LIQUIDATION TRUST


         Upon the Liquidation Trustee’s Motion for Order (I) Confirming that Certain Claims

Scheduled or Filed as Priority Claims are the Responsibility of the Reorganized Debtors to Satisfy;

and (II) Authorizing the Trust’s Claims and Noticing Agent to Modify the Official Claims Registry

to Reflect that such Claims are not Entitled to Distribution from the KP Engineering Liquidation

Trust [Doc. No. ___] (the “Motion”)14 filed by Michael D. Warner, solely in his capacity as

liquidation trustee for the KP Engineering Liquidation Trust (the “Trust”), (the “Liquidation

Trustee”), no objections having been filed, and after due deliberation

         IT IS HEREBY ORDERED THAT:

         1.       The Motion is granted as set forth herein.




13
   The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are
KP Engineering, LP (7785) and KP Engineering, LLC (0294). The location of the Debtors’ corporate headquarters
and the Debtors’ service address is: 5555 Old Jacksonville Hwy., Tyler, TX 75703.
14
   Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
                                                    Page 14 of 18
      Case 19-34698 Document 694 Filed in TXSB on 02/02/21 Page 15 of 18




       2.      The claims included on Exhibit 1 (the “Claims”) attached hereto are treated as

Priority Claims under the Plan in the corresponding amount listed, subject to whatever rights, if

any, the Reorganized Debtors have with respect to such asserted Priority Claims.

       3.      The Claims, in the corresponding amounts listed in Exhibit 1, are not KP

Engineering Liquidation Trust Beneficiaries entitled to distribution(s) from the Trust in such

amounts. Instead, it is the responsibility of the Reorganized Debtors to satisfy the Claims, in the

corresponding amounts listed in Exhibit 1 and subject to whatever rights, if any, the Reorganized

Debtors have with respect to such asserted Priority Claims, and no further payments or

distributions are required on account of the Claims from the Trust. For purposes of clarity, nothing

herein should be construed to affect any portion of the Claims beyond the corresponding amounts

listed in Exhibit 1 and not classified by the Plan as a Priority Claim.

       4.      To the extent it is at any time determined that Proof of Claim Number 99 filed by

Tyler Independent School District and Proof of Claim Number 7 filed by Smith County are Priority

Tax Claims properly classified as Priority Claims pursuant to the terms of the Plan, such claims

are not KP Engineering Liquidation Trust Beneficiaries entitled to distribution(s) from the Trust.

Instead, it is the responsibility of the Reorganized Debtors to satisfy both claims and no further

payments or distributions are required on account of such claims from the Trust. All rights

provided by the Plan and the Liquidation Trust Agreement to the Liquidation Trustee to object, on

any basis, to Claims 99 and 7 and any other claims held by Tyler Independent School District

Smith County are reserved and nothing herein should be construed so as to limit such rights.

       5.      Omni Agent Solutions (“Omni”) is authorized and directed to modify the official

claims register maintained in the Bankruptcy Case to reflect the relief granted in this Order.

       6.      All rights provided by the Plan and the Liquidation Trust Agreement to the

Liquidation Trustee to object, on any basis, to any amount each of the Claims asserts in excess of
                                            Page 15 of 18
       Case 19-34698 Document 694 Filed in TXSB on 02/02/21 Page 16 of 18




its corresponding amount on Exhibit 1 which is not classified by the Plan as a Priority Claim or

any other claims held by those included on Exhibit 1 are reserved and nothing herein should be

construed so as to limit such rights.

       7.      Notwithstanding the relief granted in this Order and any actions taken pursuant to

such relief, nothing in this Order shall be deemed: (a) an admission as to the validity of any

prepetition claim against the Debtors or such Debtors’ estates; (b) a waiver of any right of the Trust

to dispute any prepetition claims on any grounds; (c) a promise or requirement to pay any

prepetition claim; (d) an implication or admission that any particular claim is of a type specified

or defined in the Motion or this Order; (e) a request or authorization to assume any prepetition

agreement, contract, or lease pursuant to § 365 of the Bankruptcy Code; or (f) a waiver of any right

of the Trust under the Bankruptcy Code, any order of this Court, the underlying Trust Agreement

and/or Plan, or any other applicable law.

       8.      The terms and conditions of this Order will be immediately effective and

enforceable upon its entry.

       9.      The Liquidation Trustee, Omni and the Clerk of this Court are authorized to take

all actions necessary to effectuate the relief granted in this Order in accordance with the Motion.

       10.     This Court retains exclusive jurisdiction to resolve any dispute arising from or

related to this Order.

Signed:

                                        ____________________________________
                                        DAVID R. JONES
                                        CHIEF UNITED STATES BANKRUPTCY JUDGE




                                            Page 16 of 18
    Case 19-34698 Document 694 Filed in TXSB on 02/02/21 Page 17 of 18




   LIQUIDATION TRUSTEE’S MOTION FOR ORDER (I) CONFIRMING THAT
  CERTAIN CLAIMS SCHEDULED OR FILED AS PRIORITY CLAIMS ARE THE
  RESPONSIBILITY OF THE REORGANIZED DEBTORS TO SATISFY; AND (II)
AUTHORIZING THE TRUST’S CLAIMS AND NOTICING AGENT TO MODIFY THE
 OFFICIAL CLAIMS REGISTRY TO REFLECT THAT SUCH CLAIMS ARE NOT
 ENTITLED TO DISTRIBUTION FROM THE KP ENGINEERING LIQUIDATION
                             TRUST

                               EXHIBIT B
                              THE CLAIMS




                                Page 17 of 18
     Case 19-34698 Document 694 Filed in TXSB on 02/02/21 Page 18 of 18




CLAIMANT                       CLAIM                  PRIORITY CLAIM
                               FILED/SCHEDULED AS     AMOUNT
                               PRIORITY UNDER
David G. Peake, Trustee        507(a)(4)              $2,215.39
(Scheduled, 19-34698)
Department of the Treasury     507(a)(8)              $506.56
(Claim No. 59, 19-34698)*
Department of the Treasury –   507(a)(8)              $506.56
Internal Revenue Service
(Claim No. 101, 19-34698)*
Franchise Tax Board            507(a)(8)              $4,277.91
(Claim No. 19, 19-34698)*
Genesis Technical Staffing     507(a)(4)              $13,650
Inc.
(Claim No. 71, 19-34698)*
Genesis Technical Staffing     507(a)(4)              $13,650
Inc.
(Claim No. 75, 19-34698)*
Genesis Technical Staffing     507(a)(4)              $13,650
Inc.
(Claim No. 77, 19-34698)*
Genesis Technical Staffing     507(a)(4)              $13,650
Inc.
(Claim No. 78, 19-34698)*
John Hancock Life Insurance    507(a)(5)              $59,963.94
Company - Employer 401k
Match (Scheduled, 19-34698)
John Hancock Life Insurance    507(a)(5)              $68,175.81
Company - Safe Harbor Plan
(Scheduled, 19-34698)
Louisiana Department of        507(a)(8)              $4,993.96
Revenue
(Claim No. 18, 19-34698)*
Ohio Department of Taxation    507(a)(8)              $659.35
(Claim No. 3, 19-34698)*
Oklahoma Tax Commission        507(a)(8)              $3,110.00
(Scheduled, 19-34698)
Pennsylvania Department of     507(a)(8)              $547.57
Revenue (Scheduled, 19-
34698)
Texas Department of            507(a)(8)              $325.00
Licensing Registration
(Scheduled, 19-34698)
West Virginia Department of    507(a)(8)              $0.00
Revenue (Scheduled, 19-
34698)

                                      Page 18 of 18
